     Case 18-12734-mkn         Doc 698     Entered 06/01/20 13:08:36      Page 1 of 9


     Matthew L. Johnson (6004)
 1   Russell G. Gubler (10889)
 2   JOHNSON & GUBLER, P.C.
     8831 West Sahara Avenue
 3   Las Vegas, Nevada 89117
     Telephone (702) 471-0065
 4   Fax: (702) 471-0075
     email: mjohnson@mjohnsonlaw.com
 5
     Attorneys for the Debtor
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                                         DISTRICT OF NEVADA
 8
      In Re:                                             Case No. 18-12734-MKN
 9
                                                         Chapter 11
10    SCHULTE PROPERTIES LLC,

11                         Debtor.                       ERRATA TO MONTHLY
                                                         OPERATING REPORT
12

13
               JOHNSON & GUBLER, P.C. hereby files its Errata to Monthly Operating Report,
14
     Docket No. 695, as the Bank Statements attached hereto was inadvertently not included.
15

16             DATED this 1st day of June, 2020.

17                                                 JOHNSON & GUBLER, P.C.
18                                                 /s/ Matthew L. Johnson
                                                   Matthew L. Johnson (6004)
19
                                                   8831 W. Sahara Ave
20                                                 Las Vegas, NV 89117
                                                   Telephone: (702) 471-0065
21                                                 Fax: (702) 471-0075
                                                   mjohnson@mjohnsonlaw.com
22

23                                                 Attorneys for Debtor

24

25

26

27

28
                                                     1
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 2 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 3 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 4 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 5 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 6 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 7 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 8 of 9
Case 18-12734-mkn   Doc 698   Entered 06/01/20 13:08:36   Page 9 of 9
